Exhibit 99.1 PRESS RELEASE 600 East Greenwich Avenue West Warwick, Rhode Island 02893 USA For Immediate Release Contact:Albert W. Ondis, CEOAugust 17, 2010 Joseph P. O’Connell, CFO Tel: 800-343-4039 www.Astro-MedInc.com Astro-Med, Inc. Reports Sales and Net Income in the Second Quarter; Directors Declare Regular Cash Dividend WEST WARWICK, RI – August 17, 2010 Astro-Med, Inc. (NASDAQ:ALOT) reports net income of $323,000, equal to 4 cents per diluted share, on sales of $17,753,000 for the Second Quarter ended July 31, 2010. The Company reported net income of $585,000, equal to 8 cents per diluted share, on sales of $16,416,000 for the comparable period of the prior year. Unfavorable foreign exchange currency rates lowered this year’s Second Quarter sales by approximately $227,000, or 1.4%, when compared to the previous year. For the six months ended July 31, 2010, Astro-Med, Inc. reported net income of $753,000, equal to 10 cents per diluted share, on sales of $34,830,000. During the comparable six-month period of the prior year, net income was $354,000, equal to 5 cents per diluted share, on sales of $31,093,000. The Company’s balance sheet remains strong with a cash and marketable securities position of $21,933,000, a current ratio of 6.3:1, and zero debt. Commenting on the results, Albert W. Ondis, Chief Executive Officer, said “Results for the Quarter came in at the low end of the range we were forecasting, although our QuickLabel Systems brand was a stand-out performer with sales of more than $10 million for the quarter. Both Grass Technologies and Test & Measurement brands came in below our forecasts. "Looking ahead to the Third Quarter, we forecast softer QuickLabel Systems sales as we gear up for a major color printer model change, sell off our remaining inventory of existing models, and complete the new product rollout and training for our worldwide sales force. "The products of Astro-Med, Inc. enter many segments of the worldwide economy where, although we continue to see resistance to capital equipment purchases, we are beginning the Third Quarter with a very full pipeline of active sales prospects. As a result, we feel the balance of the year will be good, if not excellent.” Astro-Med, Inc. Directors Declare Regular Cash Dividend On August 16, 2010, the Directors of Astro-Med, Inc. declared the regular quarterly cash dividend of $0.07 per share, payable on October 1, 2010 to shareholders of record as of September 10, 2010. Second Year of Three-Year Strategic Plan Approved Ondis stated, “On August 17, 2010 the Astro-Med, Inc. Board of Directors approved the Second Year update to the Three-Year Strategic Plan which was adopted in August 2009. Astro-Med, Inc. employees in every brand, from every department, and from every branch office participated in the development of this rolling Three Year Strategic Plan which will guide our performance during the next 12-36 months. "The Three-Year Strategic Plan calls for growth through internal development as well as by acquisition. Consistent with the Plan, we have continued to maintain our strong investment in R&D activities, and we will soon announce new products which will contribute to our growth. We acquired a label manufacturer at the end of the last Fiscal Year in accordance with our Plan, and we continue to search for suitable acquisition candidates. We will make announcements as appropriate.” Second Quarter Conference Call on Wednesday, August 18 at 11:00 am EDT This call can be accessed at Astro-Med, Inc.'s web site at www.Astro-MedInc.com and is being webcast by Thomson Financial. You can participate in the conference call by dialing 1-800-762-8779 with password 4331854. The Astro-Med, Inc. webcast is also being distributed through the Thomson StreetEvents Network. Individual investors can listen to the call at www.earnings.com, Thomson's individual investor portal, powered by StreetEvents. Institutional investors can access the call via Thomson StreetEvents (www.streetevents.com), a password-protected event management site. Following the live broadcast, a webcast of the recorded call will be available for ten days atwww.Astro-MedInc.com. A telephone replay of the conference call will also be available for seven days by dialing 800-406-7325 with password 4331854. Astro-Med, Inc.Consolidated Statements of Operations In Thousands Except for Per Share Data (Unaudited) Three-Months Ended Six-Months Ended July 31, August 1, July 31, August 1, Net Sales $ Gross Profit % Operating Expenses: Selling & Marketing Research & Development General & Administrative Operating Income % Other Income (Expense), Net (1 ) 14 Income Before Taxes Income Tax Provision Net Income $ Net Income Per Share - Basic $ Net Income Per Share - Diluted $ Weighted Average Number of Common Shares- Basic Weighted Average Number of Common Shares- Diluted Dividends Declared Per Common Share $ Selected Balance Sheet Data In Thousands (Unaudited) As of July 31, 2010 As of January 31, Cash & Marketable Securities $ $ Current Assets $ $ Total Assets $ $ Current Liabilities $ $ Shareholders’ Equity $ $ About Astro-Med, Inc. Astro-Med, Inc. is a leading manufacturer of specialty high tech specialty printing systems, electronic medical instrumentation, and test and measurement data acquisition systems. Astro-Med, Inc. products are sold under the brand names Astro-Med®, Grass® Technologies, and QuickLabel® Systems, and are employed around the world in a wide range of aerospace, medical, military, industrial, labeling, and packaging applications. Astro-Med, Inc. is a member of the Russell Microcap® Index. Additional information is available by visiting www.Astro-MedInc.com. Safe Harbor Statement This news release contains forward-looking statements, and actual results may vary from those expressed or implied herein.Factors that could affect these results include those mentioned in Astro-Med, Inc.’s FY2010 Annual Report and its annual and quarterly filings with the Securities and Exchange Commission. # # #
